Marshall, Chief Justice.
This is a direct petition to this Court for a writ of mandamus to compel the Court of Appeals to accept the petitioner’s application for appellate review as timely filed.
There being a specific remedy by certiorari, the right of mandamus does not lie. OCGA §§ 5-6-15; 9-6-20; McClung v. Richardson, 232 Ga. 530 (207 SE2d 472) (1974); Hayes v. Brown, 205 Ga. 234 (52 SE2d 862) (1949).

Petition for writ dismissed.


All the Justices concur, except Hunt, J., not participating.